Exhibit 10.46

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT is made as of this 26th day of February,
2014, by and between OLD LINE BANK, a Maryland-chartered commercial bank (the
“Bank” or “Employer”) and Martin John Miller (the “Employee”).

 

EXPLANATORY STATEMENT

 

NOW THEREFORE, in consideration of the premises, the benefits provided to each
party hereunder and the mutual promises made herein, the adequacy and
sufficiency of such consideration being hereby acknowledged by the parties, the
parties agree as follows:

1.Employment.  The Bank hereby employs the Employee as an Executive Vice
President   and agrees to continue to employ the Employee in that position (or
in any other position approved by the Bank) during the term of this Agreement,
except as otherwise provided below.

2.Term.  The initial term and any extensions thereof are referred to herein as
the "Term." The Term of this Agreement expires on March 31, 2016.  The Term of
this Agreement is two (2) years.  On or before March 31, 2015 and on or before
each succeeding consecutive April twentieth while this Agreement is in effect,
Employer shall inform the employee whether Employer, in its sole discretion,
extends this Agreement for one additional year or such greater Term as Employer
deems appropriate.

3.Compensation. 

A. The Employee's salary under this Agreement shall be $200,000 per annum,
payable on a bi-weekly basis. Employee may also receive an annual discretionary
bonus. In addition, provided that sufficient options are available for grant
under a stockholder approved stock option or equity incentive plan, the Bank or
such entity (the "Company") that may then control the Bank, on an annual basis,
shall grant options to Employee to purchase not less than 2, 250 shares of stock
in the Bank or the Company or such greater amount as may be determined by the
Board of Directors or an appropriate committee of the Board of Directors of the
Bank or the Company.  The exercise price for the options shall be no less than
the fair market value of the Bank's or the Company's common stock on the date
the options are granted, the options must be exercised within ten (10) years of
the date of grant and the options shall be subject to such vesting terms as the
Board of Directors or an appropriate committee of the Board of Directors of the
Bank or the Company determines from time to time.  Notwithstanding anything to
the contrary contained in this Section 3 (A), the options to be granted pursuant
to this Section 3 (A) will only be evidenced by, and will be subject to the
terms and conditions of, a stock option agreement to be entered into between the
Bank and Employee or the Company and Employee.

4.Duties.

A.During the term of this Agreement, the Employee shall serve as an Executive
Vice President.  He shall have such powers and shall perform such duties that
are incident and customary to this office, and as granted and assigned to him by
the Chief Executive Officer (“CEO”) and/or the Board of Directors.

B.The Employee shall devote his full time, attention, skill, and energy to the
performance of his duties under this Agreement, and shall comply with all
reasonable professional



--------------------------------------------------------------------------------

 

requests of the Bank; provided, however, that the Employee will be permitted to
engage in and manage personal investments and to participate in community and
charitable affairs, so long as such activities in the judgment of the Bank’s CEO
do not create a conflict of interest or interfere with the performance of his
duties under this Agreement.  In furtherance of this commitment, the Employee
shall disclose all positions he holds with other organizations and any ownership
interests he has in other business entities where he may influence or control
management decisions.  Such disclosures shall be made at the commencement of the
Employee’s employment and from time-to-time throughout his employment where his
circumstances have changed to make such a disclosure appropriate.

C.The Employee shall immediately notify the Company of (i) his own illness and
consequent absence from work or (ii) any intended significant change in his
plans to work for the Company.

5.Vacation, Sick and Personal Leave.

A. The Employee shall be entitled to a total of twenty (20) days of paid
vacation each calendar year, which he may use in accordance with the Bank’s
announced policy that is in effect from time-to-time.  The Employee may take his
vacation at such times that do not interfere with the performance of his duties
under this Agreement.

B.The Employee shall be entitled to six  (6) days of paid sick leave and two (2)
days of paid personal leave each calendar year, which he may use in accordance
with the Bank’s announced policy that is in effect from time-to-time.

6.Expenses.  The Bank shall reimburse the Employee for all reasonable expenses
incurred in connection with his duties on behalf of the Bank, provided that the
Employee shall keep and present to the Bank records and receipts relating to
reimbursable expenses incurred by him.  Such records and receipts shall be
maintained and presented in a format, and with such regularity, as the Bank
reasonably may require in order to substantiate the Bank’s right to claim income
tax deductions for such expenses.  For any expenditure in excess of $500.00, the
Employee must obtain written approval from the CEO if he is to be reimbursed for
the expense.  Without limiting the generality of the foregoing, the Employee
shall be entitled to reimbursement for any business-related travel,
business-related entertainment and other costs and expenses reasonably incident
to the performance of his duties on behalf of the Bank.

7.Fringe Benefits.

A.Insurance.  The Employee shall receive health insurance, consistent with the
terms set forth in the plan established by the Bank for its employees.  The Bank
shall also pay the premiums for Employee to receive the following insurance,
consistent with the terms set forth in the plans established by the Bank for its
employees:  dental; life; short-term disability; and long-term disability.

B.Banking.  The Bank shall not charge the Employee for use of a savings account,
checking account or debit card issued by the Bank.  The Employee is eligible to
have his paychecks deposited directly in any account he has with the Bank or
elsewhere.

8.Termination of Employment.

A.This Agreement shall terminate prior to the expiration of its Term only upon
and on the occurrence of the following:

(i)on the death of Employee in which event all non vested stock options shall
immediately vest and Employer shall have no further obligation to Employee



--------------------------------------------------------------------------------

 

other than payment of any unpaid salary and any contractually committed
obligations to provide Employee with vested benefits pursuant to a salary
continuation agreement, supplemental life insurance agreement, or other form of
retirement plan ("Retirement Benefits") in effect as of the date of death;

(ii)on the date Employee becomes physically or mentally incapacitated to the
extent he has been unable to perform his duties under this Agreement for a
period of sixty (60) consecutive days and, in order to assist the Bank in making
such determination, the Employee agrees to make himself available for medical
examination by one or more physicians chosen by the Bank and grants to the Bank
and such physicians access to all relevant medical information, including copies
of the Employee's medical records and access to the Employee's own physicians,
in which event Employer will have no further obligation to Employee other than
payment of any unpaid salary and Retirement Benefits as of the date of
disability;

(iii)on the effective date of Employee's voluntary resignation in which event
Employer will have no further obligation to Employee other than payment of any
unpaid salary and Retirement Benefits as of the date of voluntary resignation;

(iv)on the date Employer terminates Employee for "cause" as defined below in
which event Employee will have no further obligation to Employee other than
payment of any unpaid salary and Retirement Benefits as of the date of
termination; or

(v)on the date Employer terminates Employee other than for cause in which event
(1) Employer, for the remaining Term, shall pay Employee salary and benefits as
such were paid on the date of termination, (2) Employer, for the remaining Term,
shall grant options as provided in this Agreement and (3) all unvested options
shall immediately vest and all options granted during the remaining Term shall
vest when granted.

B.Termination for Cause.  Notwithstanding the provisions of Section 2 above, the
Employee’s employment (and all of his rights and benefits under this Agreement)
shall terminate immediately after written notice upon the happening of any one
or more of the following events, which constitute “cause”:  (i)  the Employee
has breached, in any material respect, a provision of this Agreement; (ii)  the
Employee refuses to perform the duties of his employment under this Agreement in
any material respect; (iii)  the Employee has committed any act or omission
materially and adversely affecting his reputation or that of the Bank or any of
its affiliates or materially and adversely affecting any product, policy,
program or service offered through or developed by the Bank or any of its
affiliates; (iv)  the Employee is convicted of or pleads guilty to a charge of
any felony or of any lesser crime involving fraud or moral turpitude or directed
against the Bank, its affiliates or any of their shareholders, employees, agents
or contractors; (v)  the Employee commits any other act which is inconsistent
with the good faith fulfillment of his responsibilities as an employee of the
Bank or is done with the intent to harm the Bank, its affiliates or any of their
shareholders, employees, agents or contractors; (vi)  the Employee violates any
material statute, rule or regulation of any federal, state or local governmental
authority pertaining to the marketing, sale, solicitation or offer of any
product, policy or program of the Bank or its affiliates; and (vii)  the
Employee commits any other act or omission which an arbitrator or a court of
competent jurisdiction justifies as grounds for dismissal for cause.

C.Unused Vacation, Sick and Personal Leave.  The Employee shall be eligible to
receive the remaining balance of his unused vacation and personal leave at the
termination of his employment only if he is not terminated for “cause” as
defined above and he returns all Bank property



--------------------------------------------------------------------------------

 

to the Bank prior to his final day of employment.  Employee shall have no right
to receive any unused sick leave.  If the Employee fails to return any Bank
property prior to his last day of employment, the Employee authorizes the Bank
to deduct from his final paycheck the reasonable cost (not value) of that
item.  In the event that the Employee elects to terminate his employment, he
must provide the Company with 60 days notice as provided above in order to
receive the remaining balance of his unused vacation and personal leave.

9.Non-Competition Agreement. 

A.The Employee agrees that, for one (1) year following termination from the
Bank, regardless of reason, he will not, as an individual, stockholder, officer,
director, partner, agent, employee, consultant, or representative, act for or on
behalf of or have any interest, direct or indirect, in any business similar to
or competitive with the Bank’s business within a 25-mile radius of the main
office of the Bank exclusive of the State of Virginia or Washington, D.C.

B.The Employee agrees, during the period of employment and for one (1) year
following the termination of employment, not to solicit or sell or attempt to
solicit or sell, for his own account or on behalf of any person or corporation
other than the Bank, services or products that are competitive with the services
or products of the Bank to any customer or client to which the Employee (or
employees under her managerial control) has solicited or sold any services or
products on behalf of the Bank during any part of the two (2) years immediately
preceding the termination of his employment. This restriction shall, in the case
of a multi‑location customer or client, apply to the location or locations where
Employee (or employees under his managerial control) solicited or sold services
or products, as well as any offices of that customer or client within a 25‑mile
radius of the main office of the Bank.

C.Employee agrees, during the period of employment and for one (1) year
following termination, not to perform or render services or attempt to perform
or render services, for his own account or on behalf of any person or
corporation other than the Bank, for any customer or client of the Bank for
which the Employee (or employees under his managerial control) has performed any
services, during any part of the two (2) years immediately preceding the
termination of his employment. This restriction shall, in the case of a
multi‑location customer or client, apply to the location or locations where the
Employee (or employees under her managerial control) performed or rendered
services, as well as any offices of that customer or client within a 25‑mile
radius of the main office of the Bank.

D.The Employee agrees, during the period of employment and for one (1) year
following termination, not to solicit or hire, either directly or indirectly,
any current employee of the Bank to work or perform services for his own account
or on behalf of any person or corporation other than the Bank, or attempt to
induce any employee to leave the employ of the Bank to work for the Employee or
any other person, firm or corporation.

E. The Employee acknowledges that any breach of these provisions will cause
irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. In the event of a breach of Paragraphs A
through C of this Section, the Employee shall pay to the Bank liquidated damages
equal to any money received by the Employee due to violation of these
Paragraphs, as well as court costs and reasonable attorneys' fees incurred by
the Bank to enforce this Agreement. In the event of a breach of Paragraph D of
this Section, the Employee shall pay to the Bank liquidated damages equal to any
money received by the Employee due to violation of this Paragraph or the
equivalent of the most recent one (1) year's salary (at the company) of the
hired



--------------------------------------------------------------------------------

 

solicited employee, whichever is greater. Additionally, the Employee agrees to
pay the Bank court costs and reasonable attorneys' fees incurred by the Bank to
enforce this Agreement.

10.Trade Secrets, Confidential Information and Intellectual Property.  The
Employee acknowledges that and as a result of his employment with the Bank, the
Employee has, is and will be making use of, acquiring, and adding to information
of a special and unique nature and value relating to the Bank's intellectual
property, trade secrets and other confidential information.  In that regard, the
Employee agrees to the following: 

A.The Employee shall not, at any time during or following his employment with
the Bank, divulge or disclose, or employ for any purpose whatsoever, any of the
Bank's trade secrets or other confidential information that have been obtained
by or disclosed to the Employee as a result of the Employee's employment by the
Bank.  For purposes of this Agreement, “trade secrets or other confidential
information" shall mean all information which is used in the Bank's business and
which gives the Bank the opportunity to obtain advantage over its competitors
who do not know or use such information, regardless of whether written or
otherwise, including, but not limited to, trade secrets, business methods,
business plans, financial data, customer lists and contracts, pricing plans,
marketing plans or strategies, security devices, product information, billing
procedures, employee lists, salaries and other personnel information, and other
business arrangements.  The term “trade secrets or other confidential
information” is not meant to include any information which, at the time of
disclosure, is generally known by the public or any competitors of the Bank.  If
the Employee has any questions regarding the confidential status of information,
he should contact the CEO.

B.All notes, data, reference items, sketches, drawings, memoranda, records, and
other materials in any way relating to any of the information referred to in the
Paragraph above or to the Bank's business shall belong exclusively to the Bank
and the Employee agrees to turn over to the Bank all copies of such materials in
the Employee's possession or control (whether hard copy or electronic) at the
Bank's request or upon the termination of the Employee's employment.

C.All intellectual property, including, but not limited to, all software
(including, without limitation, computer programs, object code, source code,
documentation, notes, records, work papers, and all other materials associated
therewith), and all copyrights, trademarks, patents, trade secrets and other
proprietary rights related thereto shall be deemed (1) the sole and exclusive
property of the Bank (and/or the Bank's clients or customers if the Bank so
determines), and (2) “trade secrets or other confidential information."  The
Employee also agrees that any work prepared for the Bank or its customers or
clients that are susceptible of copyright protection shall be a
work-made-for-hire for the Bank.  If any such work is deemed for any reason not
to be a work-made-for-hire, the Employee hereby agrees to irrevocably assign to
the Bank all of the Employee's right, title and interest in and to the copyright
in such work and the Employee further agrees to execute all such documents and
assurances, and to take all such action, as the Bank shall request, in order to
cause the rights assigned hereby fully to vest in the Bank.  The Employee hereby
waives all so-called “moral rights” relating to all work developed or produced
by the Employee hereunder, including, without limitation, any and all rights of
attribution, rights of approval, restriction or limitation of use or subsequent
modifications.  In furtherance of the foregoing, and not in limitation thereof,
the Employee agrees to assign the Bank all of the Employee's right, title and
interest in and to any and all ideas, concepts, know-how, techniques, processes,
methods, inventions, discoveries, developments, innovations and improvements
conceived or made by the Employee, whether alone or with others, during the
Employee's employment with the Bank, and which either (i) involve or are
reasonably related to the Bank's business or (ii) incorporate or are based on,
in whole or in part, any of the Bank's trade secrets or other confidential
information. (all of the aforesaid sometimes referred to herein as the



--------------------------------------------------------------------------------

 

“Inventions”).  The Employee agrees to disclose all Inventions to the Bank
promptly, and to provide all assistance reasonably requested by the Bank in the
preservation of the Bank’s interest in the Inventions, such as by executing
documents, testifying and the like, which assistance shall be provided at the
Bank’s expense but without any additional compensation to the Employee.  The
Employee shall, at the Bank’s expense, assist the Bank or its nominee to obtain
patent protection for such Inventions in any countries the Bank may elect in its
sole discretion throughout the world.  All Inventions shall be the property of
the Bank or its nominees, whether patentable or not.  The Employee hereby
assigns and agrees to assign to the Bank, all of the Employee’s right title and
interest in and to all patent applications, patents and reissues related to any
Inventions.  The Employee agrees to execute, acknowledge and deliver all
documents, and to provide other assistance, at the Bank’s request and expense,
during and subsequent to the Employee’s employment by the Bank, confirming the
complete ownership by the Bank of any and all Inventions, enabling the Bank or
its nominees to apply for and maintain patent protection (if applicable), and/or
any other legal protection that may then be available for the Inventions. 

D. The Employee acknowledges that any breach of this Section will cause
irreparable harm to the Bank and entitle the Bank to injunctive or other
equitable relief, as well as damages. Damages shall include, but are not limited
to, the Employee's payment of the court costs and reasonable attorneys' fees
incurred by the Bank to enforce this Agreement.

11.Applicable Law.  This Agreement will be construed and enforced under and in
accordance with the laws of the State of Maryland.  The parties agree that any
appropriate state court located in Prince George’s County, Maryland, will have
jurisdiction of any case or controversy arising under or in connection with this
Agreement and will be a proper forum in which to adjudicate such case or
controversy.  The parties consent to the jurisdiction of such courts.

12.Entire Agreement.  This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in the Agreement.  No amendment or
modification of this Agreement will be valid or binding upon the Employer or the
Employee unless made in writing and signed by both parties.  All prior
understandings and agreements relating to the subject matter of this Agreement
are hereby expressly terminated.

13.Severability.  The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
will not affect the validity or enforceability of any other provision of this
Agreement.  Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision will be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.

14.No Set-off by the Employee.  The existence of any claim, demand, action or
cause of action by the Employee against the Employer, or any Affiliate of the
Employer, whether predicated upon this Agreement or otherwise, will not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.

15.Notice.  All notices and other communications required or permitted under
this Agreement will be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, will be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof.  In addition, notices hereunder may be delivered by
hand, facsimile transmission or overnight courier, in which event the notice
will be



--------------------------------------------------------------------------------

 

deemed effective when delivered or transmitted.  All notices and other
communications under this Agreement must be given to the parties hereto at the
following addresses:

 

 

 

 

(i)

If to the Employer, to it at:

 

 

 

1525 Pointer Ridge Road

 

Bowie, Maryland 20716

 

Attn: President

 

 

(ii)

If to the Employee, to the Employee at:

 

 

 

2008 Haverford Drive

 

Crownsville, Maryland  21032

 

 

16.Assignment.  Neither party hereto may assign or delegate this Agreement or
any of its rights and obligations hereunder without the written consent of the
other party hereto.

17.Waiver.  A waiver by the Employer of any breach of this Agreement by the
Employee will not be effective unless in writing, and no waiver will operate or
be construed as a waiver of the same or another breach on a subsequent occasion.

18.Interpretation.  Words importing the singular form shall include the plural
and vice versa.  The terms "herein", "hereunder", "hereby", "hereto", "hereof"
and any similar terms refer to this Agreement.  Any captions, titles or headings
preceding the text of any article, section or subsection herein are solely for
convenience of reference and will not constitute part of this Agreement or
affect its meaning, construction or effect.

19.Rights of Third Parties.  Nothing herein expressed is intended to or will be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.

20.Survival.  The obligations of the Employee pursuant to Sections 5, 6, 7, 8
and 9 will survive the termination of the employment of the Employee hereunder
for the period designated under each of those respective sections.

21.This Agreement shall extend to, and be binding upon the Employee, and upon
the Bank and its successors and assigns and the term “Bank” as used herein shall
include its successors and assigns whether by merger, consolidation, combination
or otherwise.

 

[signatures appear on following page]



--------------------------------------------------------------------------------

 



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, under
seal, as of the day and year first hereinabove written.

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

OLD LINE BANK.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark A. Semanie

By:

/s/ James W. Cornelsen

(SEAL)

Mark A. Semanie,

 

James W. Cornelsen,

 

 

Executive Vice President and

 

President and Chief Executive Officer

Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Mark A. Semanie

 

/s/ Martin John Miller

(SEAL)

 

 

 

 

Martin John Miller

 

 

 

 



--------------------------------------------------------------------------------